DETAILED ACTION

This Office Action is in response to the amendment, filed on September 24, 2021.  Primary Examiner acknowledges Claims 1-3, 6-13, 16, and 17 are pending in this application, with Claims 1-3 having been currently amended, and Claims 4, 5, 14, 15, and 18-20 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (A) or First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-13, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Specifically, Claim 1, Line 14 recites the limitation “said needle”; however, this limitation does not appear to have a basis in the original disclosure as filed.  In fact, the original disclosure has no recitation to the term “needle” in the specification, the claims, or the drawings.  As there is no specific recitation or support for the “needle” it appears this subject matter is new matter and must be cancelled from the claims.  Dependent Claims 2, 3, 6-13, 16, and 17 incorporates the new matter from which they depend. Appropriate correction and clarification is required. 
Specifically, Claim 1, Line 5 recites the term “a fitting” and Claim 1, Lines 11 and 12 recites the term “an anchor”; however, the separate and distinct elements of these recitations of these limitations does not appear to have a basis in the original disclosure as filed.  In fact, as stated by Applicant in the original specification as filed on Para 0038 - “The purpose of the fitting is to function as an anchor against a subject to ease in the insertion of a nozzle. … Fitting 120 may also be provided with anchors and enhances the use of the device by assisting in the proper positioning of nozzle 104”; Para 0057 - “In other embodiments, as shown in Figures 14-17, fitting or anchor 1400 is provided which is adapted to fit securely into the naris, performing as an anchoring nares nosepiece”; and Para 0060 - “As shown in Figures 18-21, the anchor may be adapted to receive a tube as shown. Also, the anchor may be adapted to receive the above-described embodiments such as those shown in Figures 1-13”. Regarding the drawings it fitting” to now be “an anchor”; however, the relationship between “a fitting” and “an anchor” appears to be unclear and new matter. The newly added limitations do not appear to explicitly provide a basis for the understanding of the structure and relationship of “a fitting” and “an anchor”. Is the “fitting” of Claim 1, Line 5 remote from the “anchor” of Claim 1, Lines 11-12? Is the “fitting” of Claim 1, Line 5 the same as the “anchor” of Claim 1, Lines 11-12? OR have some other relationship? Returning to the claims, it appears both the “fitting” and the “anchor” are associated with the nozzle based on the recited limitations and Applicant has not clearly recited if the “fitting” and the “anchor” can be the same element suitable for both ‘properly connect[ing] the nozzle and housing via the drug delivery mechanism’ while also ‘located on and surrounding the nozzle, [whereby there is] a surface adapted to be placed against human and a curved surface adapted to be placed inside the naris of the human’. Or if these elements are different, separate, distinct, and remote from each other on opposite sides of the nozzle as retained within the “drug delivery mechanism” and the tip of the nozzle as stabilized within the naris of the human and encompassed by the anchor. Dependent Claims 2, 3, 6-13, 16, and 17 incorporates the new matter from which they depend. Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 112 (B) or Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1, Line 14 recites the limitation “said needle”; however, this limitation appears to be new matter pursuant to the aforementioned rejection 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph AND further appears to be indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In particular, Primary Examiner is unsure of the breadth and scope of the term “said needle” when this limitation is not supported within the original disclosure as filed.  Further, Primary Examiner is unsure if the term “said needle” is a typographical error intended to reference “said nozzle” or some other term.  As the term “said needle” appears to lack antecedent basis, this term “said needle” is indefinite. Dependent Claims 2, 3, 6-13, 16, and 17 incorporates the indefinite subject matter from which they depend. Appropriate correction and clarification is required.
Specifically, Claim 1, Line 5 recites the term “a fitting” and Claim 1, Lines 11 and 12 recites the term “an anchor” appear to be indefinite as the breadth and scope of the claim fitting is to function as an anchor against a subject to ease in the insertion of a nozzle. … Fitting 120 may also be provided with anchors and enhances the use of the device by assisting in the proper positioning of nozzle 104”; Para 0057 - “In other embodiments, as shown in Figures 14-17, fitting or anchor 1400 is provided which is adapted to fit securely into the naris, performing as an anchoring nares nosepiece”; and Para 0060 - “As shown in Figures 18-21, the anchor may be adapted to receive a tube as shown. Also, the anchor may be adapted to receive the above-described embodiments such as those shown in Figures 1-13”. Regarding the drawings it appears Figure 1A, 1B, 2, 28A, and 29A identify the “fitting 120” as connected to the drug delivery system, while Figures 14-21 identify the “fitting or anchor 1400” as receiving the nozzle there between and adapted to engage the nose of the patient. Regarding the claims, cancelled Claims 4 and 5 as incorporated in to current Claim 1 appears to amend the features of “a fitting” to now be “an anchor”; however, the relationship between “a fitting” and “an anchor” appears to be unclear and new matter. The newly added limitations do not appear to explicitly provide a basis for the understanding of the structure and relationship of “a fitting” and “an anchor”. Is the “fitting” of Claim 1, Line 5 remote from the “anchor” of Claim 1, Lines 11-12? Is the “fitting” of Claim 1, Line 5 the same as the “anchor” of Claim 1, Lines 11-12? OR have some other relationship? Returning to the claims, it appears both the “fitting” and the “anchor” are associated with the nozzle based on the recited limitations and Applicant has not clearly recited if the “fitting” and the “anchor” can be the same element suitable for both ‘properly connect[ing] the nozzle and housing via the drug delivery mechanism’ while also ‘located on and surrounding the nozzle, [whereby there is] a surface adapted to be placed on opposite sides of the nozzle as retained within the “drug delivery mechanism” and the tip of the nozzle as stabilized within the naris of the human and encompassed by the anchor. Dependent Claims 2, 3, 6-13, 16, and 17 incorporates the indefinite subject matter from which they depend. Appropriate correction and clarification is required. 
Specifically, Claim 1, Lines 7-8 recites “said nozzle having a tip, said tip adapted to stabilize said tip within the nasal cavity”; however, this recitation appears unclear.  How does a tip stabilize itself?  Dependent Claims 2, 3, 6-13, 16, and 17 incorporates the indefinite subject matter from which they depend. Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 9-11 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Chandler et al. (2015/0230700).
surgical device that can be deployed safely within a nasal cavity of a patient and apply a medication, such as a local anesthetic, to the patient’s sphenopalatine ganglion… a surgical device 100” Para 0081) adapted for use with a human nasal cavity (“nasal cavity”), comprising: a housing (104, “a surgical device 100 having a handle 104 and an elongated flexible tubular member 108” Para 0081) configured to contain a medicament (“apply a medication, such as a local anesthetic” best seen 4D); a drug delivery mechanism (112, “the handle includes an inflation device, such as a syringe 112, integrated therein” Para 0084) to expel medicament (“apply a medication, such as a local anesthetic”) from a nozzle (108, “a surgical device 100 having a handle 104 and an elongated flexible tubular member 108” Para 0081); a fitting (144, “The handle 104, which is ergonomically shaped, includes a proximal end and a distal end 144.” Para 0081; “The elongated flexible tubular member 108 includes a proximal end 120, which is attached to the distal end of the 144 of the handle 104”) adapted to properly connect the nozzle (108) and the housing (104) via the drug delivery mechanism (112); and the nozzle (108) having a tip (124, “An expandable member 116, such as a balloon, is located at, adjacent to or toward the distal end 124 of the flexible tubular member 108.” Para 0085), the tip (124) adapted to stabilize the tip within the nasal cavity (“nasal cavity”); said tip (124) adapted to control the application of medicament (“apply a medication, such as a local anesthetic”) to the nasal mucosa surface; and an anchor (116, “An expandable member 116, such as a balloon” Para 0083), said anchor (116) located on and surrounding said nozzle (108), said anchor (116) having a surface (defined by the flat surface as seen adjacent to the “choana” best seen Figure 6D) adapted to be placed against a human and a curved surface (defined by the curvature which engages the “soft palate” best 
As to Claim 2, Chandler discloses the tip (124) is anchored and stabilized to direct medicament (“apply a medication, such as a local anesthetic”) to the sphenopalatine ganglion (“SPG” best seen Figure 6E). 
As to Claim 9, Chandler discloses said drug delivery mechanism (112) is selected from the group consisting of a plunger (164, “The syringe 112 comprises a barrel 172, a plunger 164 at least partially disposed within the barrel 172, and a distal tip 176 having an opening at the distal end of the barrel 172.” Para 0094).
As to Claims 10 and 11, Chandler discloses the nozzle (108) is positionable, extendable, and retractable (as defined by the movement along the nasal cavity as shown in Figures 6A-6E to extend/introduce the nozzle, retract/remove the nozzle upon competition of the therapy, and to position/retain the nozzle within the nasal cavity). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 8, and 16 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Chandler et al. (2015/0230700) in view of Yee (4,886,493).
As to Claims 3 and 16, Chandler discloses a nozzle (108) having a tip (124); yet, does not expressly disclose the material “allows for a steady release of medicament over time as the material is saturated and the saturated material abuts the mucosa for a continuous deposition of medicament without nasopharyngeal dripping” (Claim 3) and the “tip is a textile” (Claim 16).
Yee teaches a similar drug delivery device suitable for the application of medicament to the SPG of the human patient’s nasal cavity as Chandler, having a tip (12) that includes a material (“soft foam” Column 6, Lines 55-60) which allows for a steady release of medicine over time as the material (“soft foam” Column 6, Lines 55-60) is saturated and the saturated material (“soft foam” Column 6, Lines 55-60) abuts the mucosa for a continuous disposition of medication without nasopharyngeal dripping (“a feature of blocking the drainage conduits and therefore stopping the backflow of the sprayed fluid to drip back down to the throat and also has a soft texture 12 to prevent inducing trauma to the nose.” Column 6, Lines 45-60).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the tip of Chandler to include the use of a textile tip as taught by Yee for the purpose of providing a material which conforms to the body of the patient and permits the steady release of medicament to the SPG of the patient.
As to Claim 7, the modified Chandler, specifically Yee teaches the tip (12) has at least one nodule (13, best seen Figure 2, “At the terminal end 13 of tube 11 and on the end opposite from the location of attachment 6 is a soft foam tip 12 to provide extra comfort to the patient. out end 13, it emerges as a jetstream delivering fine droplets to the area of the pterygopalatine fossa.” Column 6, Line 50 thru Column 7, Line 5).
As to Claim 8, the modified Chandler, specifically Yee discloses the tip (12) has at least one flattened surface (best seen Figure 2, wherein the ends of 12 and 13 appear to be aligned). 

Claim 6 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Chandler et al. (2015/0230700) in view of Yee (4,886,493), as applied to Claim 3 and further in view of Xia (8,231,588). 
As to Claim 6, the modified Chandler, specifically Yee teaches the tip made of a material suitable for “steady release of medicament”; yet, does not expressly disclose “the tip is divided to deliver said medicament to separate areas”. 
Xia teaches a similar drug delivery device suitable for the application of medicament having a tip (34) which is divided (via “one or more apertures 36” Column 7, Lines 15-20) to deliver at varying areas (“configured for spraying a medicament superiorly and/or laterally and/or anteriorly towards the SPG. In some embodiments, nozzle 28 is configured for spraying a medicament laterally and/or superiorly towards the SPG, and in other embodiments, nozzle 28 is configured for spraying a medicament laterally, superiorly, and anteriorly towards the SPG.” Column 5, Line 60 thru Column 6, Line 5).  Therefore, it would have been obvious to one having ordinary skill in the art to permit the tip to spray in various directions as taught by Xia to enable spray toward the desired regions of the SPG.

Claim 17 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Chandler et al. (2015/0230700) in view of Yee (4,886,493), as applied to Claim 16 and further in view of Ottoboni et al. (6,039,967). 
As to Claim 17, the modified Chandler, specifically Yee teaches the tip made of a material suitable for “steady release of medicament”; yet, does not expressly disclose the methods of making the textile tip.
Ottoboni teaches a medical device for the delivery of medicament within a body cavity (“Intravesical drug delivery system” Title), where similar to the analogous Yee invention, the medicament retaining portion inserted within the body cavity is formed of a foam (“The carrier for the active ingredient may made by any number of methods known in the art for forming materials which contain medicaments. For example, a filament can be made with a centrifugal extrusion device or by coextrusion. The filament texture is preferably a porous, open cell foam. Filaments may also be made by interfacial polymerization processes, known in the art, for example, for the manufacture of nylon. The filament may be formed into random or regular coils, hoops, spheres, and the like.” Column 2, Lines 45-55). Further, Ottoboni teaches the “Preparation of Filament Delivery System” whereby “The polymer/drug blend is extruded into a 0.5 millimeter diameter filament using a microextruder. The filaments are cut into 10 cm lengths and wound into a tight bundle.” (Column 7, Lines 45-55). The concept of utilizing a microextruder is effectively coextensive with the claimed “HDME?” - high-definition micro extruded, as the methodologies are consistent. Additionally, it should be noted the disclosures of Ottoboni teach the concepts of “polymerization processes” and “coils, hoops” which effectively read on the recited “bonding, looping” limitations. Ottoboni teaches the resultant 

Claims 12 and 13 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Chandler et al. (2015/0230700) in view of Xia (8,231,588). 
As to Claims 12 and 13, Chandler discloses a nozzle (108) having a tip (124); yet, does not expressly disclose the “nozzle has a plurality of lumens” (Claim 12), wherein the “lumens are configured to change the shape of the nozzle” (Claim 13). 
Xia teaches a similar drug delivery device suitable for the application of medicament whereby “one or more apertures 36” (Column 7, Lines 15-20) at the tip (34) of the nozzle (28). Each of these apertures effectively form a lumen, wherein the spray pattern of the lumen is reflected by the number and orientation of the apertures in order to deliver medicament at varying areas (“configured for spraying a medicament superiorly and/or laterally and/or anteriorly towards the SPG. In some embodiments, nozzle 28 is configured for spraying a medicament laterally and/or superiorly towards the SPG, and in other embodiments, nozzle 28 is configured for spraying a medicament laterally, superiorly, and anteriorly towards the SPG.” Column 5, Line 60 thru Column 6, Line 5). Therefore, it would have been obvious to one having 

Claims 12 and 13 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Chandler et al. (2015/0230700) in view of Gilbert (8,591,457). 
As to Claims 12 and 13, Chandler discloses a nozzle (108) having a tip (124); yet, does not expressly disclose the “nozzle has a plurality of lumens” (Claim 12), wherein the “lumens are configured to change the shape of the nozzle” (Claim 13). 
Gilbert teaches a similar drug delivery system for the application medicament to a patient where there is a nozzle (25) connected to a housing (23) via a fitting (33, best seen Figure 8) and the nozzle (25) includes a tip (30) having at least one opening (34/34, best seen Figure 9) for the application of medicament into the patient's orifice (Figure 10). As best seen in Figure 9, both the nozzle (25) and the tip (30) each have separate lumens (38/38 - nozzle, and 34/34 - tip) upon which medicament is delivered to the patient's orifice. As explicitly stated by Gilbert, "the diameter of the injection nozzle(s) 34 are variable and range from about 10 (.mu.m) to about 50 (.mu.m) or greater, yielding exceptionally fine injection streams of drug 40 and minimizing the number of nerve receptors impacted by an injection thereby reducing trauma, pain and discomfort for the patient... drug reservoirs 38 which serve as injection chambers wherein each reservoir contains drug 40 as a portion of the overall injection volume of total dosage for drug 40 as best shown in FIG. 3 ( drug delivery device 20 shown in its prefired configuration prior to delivering drug 40). And, each reservoir 38 has its own dedicated injection nozzle 34 of extremely small diameter." (Column 12, Lines 45-65). Additionally, Gilbert teaches "any number of drug reservoirs 38 and injection nozzles 38 can be utilized for the present invention" (Column 18, Lines 1-5). Still further, Gilbert discloses the orientation of the separate lumens may be adjusted in order to permit simultaneous and selectively individual delivery of the medicament within each reservoir (Column 9, Lines 50-60). Therefore, it would have been obvious to one having ordinary skill in the art to modify the drug delivery system of Yee to include a plurality of lumens within the nozzle as well as tubes within the tip as taught by Gilbert to permit the application and administration of medicament to the patient through simultaneous or individual delivery of medicament(s) to the patient's orifice tissue.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Although Primary Examiner appreciates Applicant’s amendments to clarify the breadth and scope of the claimed invention, these amendments do not place the application into condition for allowance in light of the new rejections under 112(a/1st) for new matter by the recitation of “needle” and the unclear scope and relationship of “fitting” vs. “anchor”, the under 112(b/2nd) for indefinite nature of the claims by the recitation of “needle” and the unclear scope and relationship of “fitting” vs. “anchor”, the prior art rejections over newly located reference Chandler et al. (2015/0230700) alone and in combination. 
Newly located reference Chandler et al. (2015/0230700) clearly discloses the features of a drug delivery system for application of medicament to the SPG of the patient’s nasal cavity having a housing, drug delivery mechanism, a nozzle, a fitting connecting the nozzle, housing, 
In light of the aforementioned reasoning, the non-final rejections of the claims have been maintained and made FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trinder (2,493,326), Gants (2,936,760), and Stangerup (5,546,964) disclose additional anchors in the form of inflatable structures which are suitable for being inserted within the nasal cavity. 
Wang et al. (2007/0119451) discloses an additional anchor in the form of an inflatable structure (110) and a fitting (104) both suitable for being inserted within the nasal passage of the patient. 
Etwil (2010/0292765) discloses an anchor in the form of a solid structure which receives the nozzle and is suitable for being inserted within the nasal cavity of the patient. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785